Citation Nr: 1453666	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left foot condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from December 1987 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, a Videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim for service connection for a left foot condition may be adjudicated.  The RO denied the claim based on findings that the evidence of record does not show a currently diagnosed left foot condition that may be related to the Veteran's military service or that diagnosis of pes cavus noted in report of the Veteran's February 1987 enlistment examination was permanently worsened by military service.

The Veteran's statements and testimony of record essentially contend that he has a current left foot condition that was incurred in, aggravated by, or that is related to required use of military boots that lacked arch support during 8 years of flight duty during service. 

During the hearing, the Veteran and his representative acknowledged that a diagnosis of bilateral pes cavus (high arches), was noted during enlistment examination in February 1987.  Nevertheless, they indicated that a report of a physical therapy consultation in 2002 shows a diagnosis of bilateral pes planus (fallen arches), for which the Veteran was issued orthotics and which was not noted during enlistment examination.  The Veteran's representative suggested that bilateral pes cavus noted during enlistment examination is now bilateral pes planus; however, the Veteran testified that he had been advised by both an orthopedist and a podiatrist that there is no correlation between pes cavus and pes planus and that neither condition causes the other.  He testified that his service records also document diagnosis of plantar fasciitis since 2004.  The Veteran indicated that he has had continued left foot problems since discharge from service for which he had and was continuing to receive private treatment from a podiatrist.  He related his claimed left foot condition to the required use of a special boot while on flight status for approximately 7 years prior to experiencing foot problems and approximately 8 years at the time of in-service diagnosis of a left foot condition.  

In June 2009, the Veteran was afforded a VA QTC examination to determine the nature and etiology of any current left foot condition.  Following physical and x-ray examination (weight bearing and non-weight bearing views) of the Veteran's feet, the examiner determined that there was no diagnosis pertaining to the claimed left foot condition with issuance of orthotics.   

In June 2011, the Veteran submitted a May 2011 "follow-up" note from his private podiatrist, Dr. HMR, which contained a notation of continued use of old orthotics that were reportedly issued during military service due to an in-service diagnosis of flat feet.  Bilateral heel pain had improved with use of orthotics, however, the Veteran complained of pain and some soreness in the front of his feet with some burning and discomfort.  Pain reportedly occurred every couple of weeks, mostly in the right foot and a little in the left foot.  Physical examination was significant for minimal pain at the plantar medial aspect of the bilateral heels, a little pain distally along the arch, and discomfort in the bilateral 3rd interspaces, greater on the right.  Stance examination showed a mildly abducted gait bilaterally; mildly excessive pronation with maintenance of somewhat stable arches throughout mid stance; and slightly inverted calcaneus during stance.  Dr. HMR diagnosed neuroma at the bilateral 3rd interspaces, right greater than left; bilateral planar fasciitis heel pain, improved; and mild knee pain secondary to excessive pronation.  

The Veteran was afforded an additional VA QTC examination by a different examiner in October 2012.  Following physical and x-ray examination of the Veteran's feet, the examiner concluded that there was no diagnosis pertaining to the Veteran's claimed left foot condition as there was no pathology to render a diagnosis.  He opined that the Veteran's claimed left foot condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury, or illness.  He again reasoned that there was no diagnosis of evidence of left foot pathology.  

Unfortunately, the October 2012 examiner did not address, discuss, or attempt to reconcile relevant left foot findings and diagnoses documented in the private May 2011 podiatry note.  In this regard, that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the examiner's conclusion that the Veteran does not have a currently diagnosed left foot condition is erroneous in the absence of a finding that diagnoses contained in the May 2011 podiatry note have not been present at any time since the Veteran's claim for service connection was received in May 2009.  In addition, neither examiner addressed the Veteran's contention that while a diagnosis of pes cavus was noted during enlistment examination, he was subsequently diagnosed with additional left foot conditions of pes planus and plantar fasciitis during service, which is reflective of either an aggravation of his preexisting pes cavus disability noted at the time of his enlistment examination, or that subsequent in-service left foot diagnoses of pes planus and plantar fasciitis are wholly unrelated conditions that were incurred during or are related to his military service.  Also, there is no opinion as to whether the Veteran has a current left foot condition that proximately due to or aggravated by his service-connected low back, right foot, and right knee disabilities.  The Board also notes that during the hearing, the Veteran questioned the QTC examiners' competence and credibility as general practitioners to evaluate and diagnose his claimed left foot condition.  

In light of the foregoing inadequacies in the June 2009 and October 2012 VA QTC examinations, the Board finds that it is necessary to afford the Veteran a new VA examination to determine whether he has a current left foot condition that was incurred in, aggravated by, or is otherwise related to any incident of his military service or his service-connected low back, right knee, and right foot disabilities.  When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Secretary must ensure that any medical opinion is "based on sufficient facts or data" and it must be clear that the examiner has indeed considered "all procurable and assembled data."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.  

The Board also notes that during the hearng, the Vetearn testified that he has received treatment for a left foot condition from a private podiatrist continually since his discharge from service.  He indicated that he had given all relevant post-service treatment records to his representative for submission to VA; however, the only private podiatry note currently associated with theclaims file for review is the aforementioned May 2011 note from Dr. HMR.  Thus, the Veteran should be requested and provided an opportunity to submit records of all relevant post-service treatment received for his claimed left foot condition dating since his discharge from service in December 2008.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran via a 38 C.F.R. § 3.159(b) letter (addressing 38 C.F.R. § 3.310) and request that he provide information sufficient to enable VA to obtain all outstanding pertinent post-service treatment records pertaining to his claimed left foot condition, VA and non-VA, dating since December 2008.  He should specifically be requested to submit authorization necessary to enable VA to obtain all records of private treatment received from Dr. HMR (podiatrist) dating since December 2008.  After securing any necessary authorization from the Veteran, obtain all identified records.  The Veteran should also be notified that he may alternatively submit records of any relevant treatment to VA for review.  All records and/or responses received should be associated with the claims file.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Once the above requested development is complete to the extent possible, schedule the Veteran for a VA examination with a podiatrist to clarify whether he has a current left foot condition that was incurred in, aggravated by, or is otherwise related to any incident of his military service or his service-connected low back, right knee, and right foot disabilities.  The claims folder, copies of pertinent records in the electronic Virtual VA/VBMS file, and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record and conduct all necessary testing. 

Based on a review of the record, to include the Veteran's service treatment records, post-service VA QTC examinations and treatment records, examination of the Veteran, and the Veteran's contentions (see March 2013 Videoconference hearing transcript), the examiner is requested to:

(a) Identify all left foot conditions diagnosed on examination, during military service, and since the Veteran's discharge from service in December 2008.  State the approximate date of onset of each such condition and opine whether any diagnosed left foot condition clearly and unmistakably preexisted service.  

(i) If the examiner concludes that any left foot condition diagnosed during service clearly and unmistakably preexisted service, he or she should opine whether such preexisting left foot condition underwent a permanent increase in the underlying pathology during service (i.e., was aggravated during service).  In doing so, the examiner must address whether any left foot condition diagnosed during service subsequent to notation of pes cavus during enlistment examination represents either an entirely separate and unrelated condition, or a progression of moderate pes cavus noted during enlistment examination.   

(ii) If the opinion is that any preexisting left foot condition did not undergo an increase, state whether it is clear and unmistakable that it did not.

(b) For any diagnosed left foot condition that is not found to have preexisted service entrance, opine whether it 
likely, unlikely, or at least as likely as not is related to any incident of the Veteran's military service, to include his report of required use of boots that lacked foot support during flight duty service for 7 or 8 years prior to any findings or complaints of a left foot condition during service as alleged by the Veteran during the March 2013 hearing.  

(c) For any diagnosed left foot condition that is not found to have preexisted service entrance or to be related to any incident of the Veteran's military service, opine whether it 
likely, unlikely, or at least as likely as not is caused or aggravated by (permanently increased in severity beyond its natural progression) his service-connected low back, right knee and/or right foot disability.  In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the Veteran's left foot condition, and the aggravation of such symptomatology by his service-connected low back, right knee, and/or right foot disabilities.

(d) If the examiner determines that the Veteran does not have a currently diagnosed left foot condition (i.e., no diagnosis of any left foot condition on examination or in the record at any time since his clam for service connection was received in May 2009), state whether symptoms of the claimed left foot condition are likely, unlikely, or at least as likely as not attributed to any diagnosed disease entity to include the Veteran's service-connected disabilities. 

If it is determined that the Veteran's symptoms are due to a known disease or injury (diagnosed versus undiagnosed illness), determine whether the underlying disease or injury was incurred during service and, in the case of a disease, is linked to any incident of active duty.

The examiner is advised that an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.

The examiner is further advised that a medically unexplained chronic multi-symptoms illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3).

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3. Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  Ensure that the examiner documented their consideration of Virtual VA and VBMS.  If the report is deficient in any manner, implement corrective procedures at once.

4. After completion of any action deemed appropriate in addition to that requested above, readjudicate the claim.  All applicable laws and regulations should be considered. If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


